PCIJ_AB_72_Borchgrave_BEL_ESP_1937-11-06_JUD_01_PO_00_FR.txt. 158

COUR PERMANENTE DE JUSTICE INTERNATIONALE

1937:
Le 6 novembre.
Rôle général

n° 72. ANNÉE JUDICIAIRE 1937

6 novembre 1937.

AFFAIRE BORCHGRAVE

(EXCEPTIONS PRÉLIMINAIRES)

Interprétation d'un compromis ; analyse des notes qui ont précédé

sa conclusion. — Rejet d’une première exception préliminaire ; une
seconde exception, ayant ultérieurement été retirée, ne peut être jointe
au fond.

Présents : M. GUERRERO, Président; sir CECIL Hurst, Vice-Prési-
dent; le comte RosTworowski, MM. FROMAGEOT,
DE BUSTAMANTE, ALTAMIRA, URRUTIA, NEGULESCO,
Jhr. vAN Eysinca, MM. CHENG, Hupson, DE VISSCHER,
juges.
159 A/B 72. — AFFAIRE BORCHGRAVE

Dans l'affaire de Borchgrave,

entre

le Gouvernement du Royaume de Belgique, représenté par
M. F. Mutls, comme agent,

et

le Gouvernement de la République espagnole, représenté par
M. J. M. de Semprun y Gurrea, comme agent,

La Cour,
ainsi composée,

rend l’arrét suivant:

A la date du 20 février 1937, les Gouvernements belge et
espagnol ont conclu le compromis suivant :

Le Gouvernement belge et le Gouvernement de la Répu-
blique espagnole,

Considérant qu’une contestation s’est élevée entre eux a
propos de la mort du baron Jacques de Borchgrave ;

Étant tombés d’accord pour soumettre, par voie de com-
promis, le différend à la décision de la Cour permanente de
Justice internationale conformément aux articles 36 et 40 du
Statut de celle-ci et à l’article 35 de son Règlement ;

A cette fin ont désigné pour leurs plénipotentiaires, savoir:

Le Gouvernement belge :
S. Exc. M. Paul Spaak, ministre des Affaires étrangères ;

Le Gouvernement espagnol :
S. Exc. M. Angel Ossorio y Gallardo, ambassadeur d’Espagne
à Bruxelles ;

Lesquels, après s'être communiqué leurs pleins pouvoirs,
trouvés en bonne et due forme, sont convenus de ce qui suit:

Article premier. — La Cour permanente de Justice interna-
tionale est priée de dire si, étant données les circonstances de
fait et de droit concernant le cas, la responsabilité du Gouver-
nement espagnol se trouve engagée.

Article 2. — Le présent accord entrera en vigueur à la date
de la signature et pourra être notifié au Grefher de la Cour
par l’un ou l’autre des Gouvernements contractants.

Fait à Bruxelles, le 20 février 1937.

(Signé) P. H. SPAAK. (Signé) ANGEL OssoRIo.
(L. S.) (L. S.)
160 A/B 72. — AFFAIRE BORCHGRAVE

Le compromis a été déposé au Greffe de la Cour le 5 mars
1937, par les soins du ministre de Belgique à La Haye.

A la même date, le dépôt du compromis a été notifié au
Gouvernement espagnol, conformément à l’article 33, alinéa 2,
du Règlement ; le 10 mars 1937, le compromis a fait l’objet des
communications visées aux articles 40 du Statut et 34 du
Règlement.

La Cour ne comptant sur le siège, au début de l'instance,
aucun juge de nationalité belge, le Gouvernement belge s’est
prévalu de son droit aux termes de l’article 31 du Statut et a
désigné le professeur Ch. De Visscher. Ultérieurément, le 27 mai
1937, M. De Visscher a été élu, par l’Assemblée et le Conseil
de la Société des Nations, comme membre de la Cour; c'est
donc en cette qualité qu’il a été appelé à siéger.

Par une ordonnance, datée du re avril 1937, le Président de
la Cour — celle-ci ne siégeant pas — a fixé les délais afférents
au dépôt d'un Mémoire par le Gouvernement belge, d’un Contre-
Mémoire par le Gouvernement espagnol, d’une Réplique par le
Gouvernement belge et d'une Duplique par le Gouvernement
espagnol.

Dans son Mémoire présenté le 15 mai 1937, dans le délai fixé,
le Gouvernement belge a conclu à ce qu’il plaise à la Cour:

Dire et juger que la responsabilité du Gouvernement espagnol
est engagée à raison du crime commis sur la personne du baron
Jacques de Borchgrave ; ;

Dire et juger que le Gouvernement espagnol est responsable
de ne pas avoir, avec une diligence suffisante, recherché et
poursuivi les coupables.

Dans le délai prévu pour le dépôt de son Contre-Mémoire,
le Gouvernement espagnol a présenté, le 29 juin 1937, un docu-
ment intitulé « Affaire de Borchgrave — Mémoire introductif
d’exceptions préliminaires déposé par le Gouvernement espagnol ».
Ce document se termine par les conclusions suivantes :

Le Gouvernement de la République espagnole a l’honneur
de demander à la Cour:

1° — De se déclarer incompétente, pour connaître et statuer
quant a la responsabilité imputée au Gouvernement
espagnol dans la seconde conclusion du Mémoire du
Gouvernement belge, relativement au prétendu manque de
diligence du Gouvernement espagnol dans la recherche
et la poursuite des coupables.

2° — De déclarer irrecevable, le cas échéant, la réclamation
du Gouvernement belge, aussi bien quant à la première
que quant à la seconde des conclusions de son Mémoire,
du fait que n’ont pas été épuisés les recours de droit
intérieur espagnol.
161 A/B 72. — AFFAIRE BORCHGRAVE

Saisie de ce document, la Cour a rendu, le re juillet 1937,
une ordonnance par laquelle, considérant que, aux termes de
l’article 62, alinéa 3, du Règlement de la Cour, la procédure
sur le fond était suspendue en l'espèce, elle a fixé au 2 août
1937 la date d’expiration du délai dans lequel le Gouvernement
belge pouvait présenter un exposé écrit contenant ses obser-
vations et conclusions sur les exceptions.

Dans le délai ainsi fixé, le Gouvernement belge a effectué le
dépôt de son exposé et conclut a ce qu'il plaise à la Cour:

I. 1° Dire et juger que l'exception relative au non-épuisement
des voies de recours internes est non recevable ;

2° Subsidiairement, dire et juger qu’elle est non fondée ;

3° Très subsidiairement, dire et juger que l'exception sera jointe
au fond ;

IE. 1° Dire et juger que l’exception relative à l’incompétence de
la Cour pour connaître de la responsabilité du Gouver-
nement espagnol à raison du manque de diligence dans les
recherches et les poursuites est non fondée ;

Très subsidiairement, dire et juger que l’exception sera jointe
au fond.

Au cours des audiences publiques tenues les 18, 19 et
20 octobre 1937, la Cour a entendu :

pour l'Espagne, M. Sanchez Roman, avocat,

et pour la Belgique, M. Mudls, agent, et Me Delacroix,
avocat.

L'agent du Gouvernement espagnol ayant exprimé le désir
de son Gouvernement d'employer la langue espagnole au cours
de la procédure, la Cour, par une ordonnance datée du 13 mai
1937, a autorisé l’agent du Gouvernement espagnol « à présenter
ses exposés oraux devant la Cour en langue espagnole », « en les
faisant suivre immédiatement d’une traduction orale, assurée
par ses soins, en l’une des langues officielles prévues par le
Statut »; c’est dans ces conditions que l’avocat du Gouvernement
espagnol a exposé devant la Cour le point de vue de ce
Gouvernement.

Les conclusions formulées par le Gouvernement belge dans
les pièces de la procédure écrite ont été intégralement main-
tenues par lui lors des exposés oraux.

De son côté, le représentant du Gouvernement espagnol a,
dans sa réplique orale, formulé les conclusions suivantes, deman-
dant à la Cour:

1° de se déclarer incompétente pour connaître et juger de la
responsabilité imputée au Gouvernement espagnol dans la
deuxième conclusion du Mémoire du Gouvernement belge du
I5 mai;
162 A/B 72, — AFFAIRE BORCHGRAVE

2° que la deuxième exception de notre demande du mois de
juin soit jointe au fond de l'affaire et, en conséquence, que,
sans la résoudre dès à présent, elle soit différée jusqu’au
jugement sur le fond.

Ces nouvelles conclusions formulées, le Président de la Cour
a demandé à l’avocat du Gouvernement espagnol s’il retirait
la seconde conclusion primitive en tant qu’exception prélimi-
naire, tout en la maintenant comme moyen de défense pour
qu'elle fût jointe au fond et que la Cour pit se prononcer
sur elle à ce moment. A cette question, l’avocat du Gouver-
nement espagnol a répondu affirmativement.

Des documents justificatifs ont été déposés au nom de
chacune des Parties '.

C'est en cet état de la procédure que la Cour est appelée
à statuer.

*
* *

La présente instance ne vise que les exceptions préliminaires
soulevées par le Gouvernement espagnol. Il suffira, pour la
clarté de l’arrét, de rappeler les faits suivants, tels qu’ils ont été
allégués.

Durant les derniers mois de l’année 1936, le baron Jacques
de Borchgrave, ressortissant belge qui résidait à Madrid, aurait
collaboré aux services de l'ambassade de Belgique à Madrid.
Le 20 décembre 1936, il aurait quitté l'ambassade en automobile
et ne serait jamais revenu. Le jour même, l'ambassade aurait
avisé de sa disparition les autorités civiles et militaires espagnoles.
Un cadavre, qui aurait été trouvé sur la route de Madrid à
Fuencarral le 22 décembre, à cinq kilomètres de Madrid, aurait
été par la suite identifié comme étant celui du baron Jacques
de Borchgrave. Quelques jours plus tard aurait été retrouvée
à Madrid l'automobile dans laquelle ce dernier aurait quitté
l'ambassade.

I.

La première exception préliminaire du Gouvernement espagnol
concerne la compétence de la Cour pour connaître de la seconde
conclusion énoncée dans le Mémoire du Gouvernement belge.
Par cette conclusion, le Gouvernement belge demande à la Cour
dé dire et juger que le Gouvernement espagnol est responsable
de ne pas avoir, avec une diligence suffisante, recherché et pour-
suivi les coupables du crime commis sur la personne du baron
Jacques de Borchgrave. Par son exception préliminaire, le
Gouvernement espagnol prie la Cour de se déclarer incompétente

x

1 Voir bordereau à l’annexe.

8
163 A/B 72. — AFFAIRE BORCHGRAVE

pour connaître de cette conclusion et pour statuer sur elle. De
son côté, le Gouvernement belge, à la suite de ses observations
relatives à l'exception préliminaire espagnole, demande à la
Cour de dire et juger que cette exception est non fondée et, très
subsidiairement, qu'elle soit jointe au fond.

Le Gouvernement espagnol motive son exception par les
considérations suivantes. Les deux conclusions énoncées dans
le Mémoire du Gouvernement belge auraient trait à deux
responsabilités différentes, l’une à raison de la mort du baron
Jacques de Borchgrave, l’autre à raison d’un manque de diligence
dans la recherche et la poursuite des coupables. Le Gouvernement
espagnol fait valoir que le compromis du 20 février 1937 doit
être interprété strictement et que, ainsi interprété, le compromis
ne viserait que la responsabilité engagée à raison du fait de la
mort du baron Jacques de Borchgrave et n'aurait point trait
à des faits postérieurs au décès. L’imputation d'une prétendue
négligence qualifiée. déni de justice, émise dans une note belge
du 18 janvier 1937, aurait été abandonnée avant la signature
du compromis ; il serait déraisonnable de supposer que, soixante
jours après la date à laquelle le baron Jacques de Borchgrave
disparut et tandis que l'enquête était encore en cours, le Gou-
vernement espagnol eût accepté de soumettre à la Cour la
question de la responsabilité encourue à raison d’un défaut de
diligence. Enfin, la correspondance diplomatique, tant antérieure
que postérieure au 20 février, démontrerait que le Gouvernement
belge n’avait pas eu l'intention de faire rentrer dans le compromis
la question de cette responsabilité. Celle-ci, étant ainsi en dehors
du compromis, pourrait, s’il y avait lieu, être soumise à la Cour
par la voie d’une requête déposée par le Gouvernement belge.

En réponse, le Gouvernement belge soutient que les deux
conclusions de son Mémoire ont trait, non à des responsa-
bilités distinctes, mais à deux raisons différentes de respon-
sabilité du Gouvernement espagnol; les dispositions tout à
fait générales du compromis embrasseraient la question de la
responsabilité encourue aussi bien à raison de la mort même
de la victime qu’à raison d’un manque de diligence dans la
recherche et la punition des coupables. Il ressortirait de la
correspondance diplomatique antérieure au compromis que telle
a été l'intention des Parties, l’un des éléments essentiels de la
discussion ayant été le reproche adressé par le Gouvernement
belge au Gouvernement espagnol d’avoir omis, après la mort
du baron Jacques de Borchgrave, de prendre des mesures
promptes et efficaces ; enfin, ni en renonçant à son intention
d'introduire une instance devant la Cour par voie de requête,
ni d'aucune autre manière, le Gouvernement belge n'aurait
abandonné aucune partie de ses demandes.

Le point litigieux ainsi soumis à la Cour dépend de l'inter-
prétation du compromis du 20 février 1937.

9
164 A/B 72. — AFFAIRE BORCHGRAVE

we

Le compromis du 20 février 1937 est rédigé en termes trés
généraux. Il y est. dit qu’une contestation s’est élevée entre
les Parties « à propos » de la mort du baron Jacques de
Borchgrave ; mais le texte ne précise pas autrement les points
litigieux. Vient ensuite une déclaration selon laquelle les Parties
sont tombées d’accord pour soumettre le différend a la Cour ;
ici encore, on ne trouve pas de mention limitative de l'objet
du différend. Par l'article premier du compromis, les Parties.
demandent à la Cour de dire «si, étant données les circon-
stances de fait et de droit concernant le cas, la responsabilité
du Gouvernement espagnol se trouve engagée»; les circon-
stances qui doivent être examinées par la Cour ne sont en
aucune manière précisées, si ce n’est par l'expression « concer-
nant le cas». L'article 2 prévoit simplement que le compromis
entrera en vigueur à la date de la signature et pourra être
notifié au Greffier de la Cour par l’une ou l’autre des Parties.

Telle est, dans l’ensemble, la substance du compromis. Ses.
termes sont si peu limités et le texte en est à tel point
dépourvu d’expressions déterminatives, que l’on peut dire de
ce compromis qu'il se caractérise par sa généralité.

Le «cas» soumis à la Cour signifie évidemment le « diffé-
rend» que, selon les termes dont se sont servies les Parties,
celles-ci sont tombées d’accord pour soumettre à la Cour. Ce
« différend » s'est manifesté par une contestation «à propos»
de la mort du baron Jacques de Borchgrave. L’expression «à
propos» n’est nullement restrictive et n’impose par elle-même
aucune limitation à la compétence de la Cour. Il est égale-
ment sans importance que l’article premier parle de «la»
responsabilité du Gouvernement espagnol, au singulier; car
l'expression «la responsabilité» est elle-même générale.

Dans l’examen de la question posée par le compromis, il
importe de rechercher quelles ont été les prétentions respectives.
des deux Gouvernements dans les diverses notes diplomatiques
qu'ils ont échangées depuis la disparition du baron Jacques.
de Borchgrave le 20 décembre 1936 jusqu’à la signature du
compromis le 20 février 1937.

*#

Dès ja disparition du baron Jacques de Borchgrave, lambas-
sade de Belgique recourut à l’assistance des autorités espagnoles
pour élucider les faits et, immédiatement après l'identification
du corps, l’ambassade réclama l'institution d’une enquête. A la
date du 30 décembre 1936, le chargé d’affaires de Belgique à
Madrid adressa au ministre des Affaires étrangères d’Espagne
une note demandant une enquête, à laquelle l’ambassade de

10
165 A/B 72. — AFFAIRE BORCHGRAVE

Belgique serait associée ; il rappelait que, dès la disparition du
baron Jacques de Borchgrave, le Gouvernement belge avait
demandé qu'il fût procédé aux recherches les plus diligentes,
mais que la découverte du décès avait été due aux efforts
déployés par l'ambassade elle-même ; il ajoutait que le Gouver-
nement belge était persuadé que, dès la conclusion de l'enquête,
le Gouvernement espagnol prendrait, le cas échéant, les sanc-
tions nécessaires ; enfin, il réservait l'attitude du Gouvernement
belge au sujet des réparations morales et matérielles. La réponse
du ministre des Affaires étrangères d’Espagne porte la date
du rer janvier 1937 et a été reçue le 4 janvier par l’ambassade
de Belgique; il y est dit que, si les investigations en cours
mettaient en évidence un acte délictueux quelconque, le
Gouvernement espagnol appliquerait avec toute rigueur les
sanctions qui s’imposaient et serait disposé à fournir réparation
dans la mesure du possible. |

Le 5 janvier, le chargé d’affaires de Belgique se plaignit qu'il
semblait qu’il n’avait pas été donné suite aux communications
qu’il avait fait parvenir aux autorités espagnoles dès le 20 décem-
bre. D'autre part, il prit acte de ce que le Gouvernement
espagnol accepta qu'il fût associé à l'ensemble de l'enquête.
Deux jours plus tard, il transmit une communication du Gou-
vernement belge, où il était signalé que les renseignements en
possession de ce Gouvernement indiquaient « que la responsa-
bilité du Gouvernement espagnol est gravement engagée »; :
que le Gouvernement espagnol n’avait pas procédé activement
à l'enquête impartiale qui avait été réclamée et qu'aucune
mesure efficace n’avait été prise, entre autres aux fins du chati-
ment des coupables. En conséquence, se fondant sur les prin-
cipes de droit international relatifs à la responsabilité des Etats,
le Gouvernement belge demandait, a titre de réparation, que le
Gouvernement espagnol: x) exprimât ses excuses et regrets ;
2) assurat le transfert du corps jusqu’au port d’embarquement
et fit rendre à la dépouille mortelle les honneurs militaires ;
3) versât au Gouvernement belge une indemnité d'un million
de francs belges en faveur des ayants droit; et 4) assurât le
juste châtiment des coupables.

Le Gouvernement espagnol, dans sa réponse du 10 janvier,
renouvela l'expression de ses regrets et expliqua pourquoi les
honneurs militaires n'avaient pas été rendus à la dépouille
mortelle du baron Jacques de Borchgrave; il déclara que
l'enquête entreprise serait poursuivie, diverses questions restant
à éclaircir. Au sujet de l'indemnité demandée, le Gouvernement
espagnol, niant l'existence d’une base juridique quelconque de
responsabilité, se déclara disposé à examiner la question d’un
versement à effectuer sur la base de motifs d'ordre moral, .
c'est-à-dire ex gratia.

TI
166 A/B 72. — AFFAIRE BORCHGRAVE

Cette réponse ne satisfit pas le Gouvernement belge qui, à
la date du 12 janvier, exprima l'opinion que l'attitude adoptée
par le Gouvernement espagnol au sujet de l'indemnité réclamée
était évasive, réitéra sa demande de réparation, invita le Gou-
vernement espagnol à modifier son attitude et exprima le désir
d'obtenir une réponse dans les trois jours. Dans sa note du
14 janvier, le Gouvernement espagnol traita les quatre points
soulevés par le Gouvernement belge et ajouta que, si cette
réponse ne réussissait pas à satisfaire le Gouvernement belge et
si ce dernier voulait soumettre à la Cour permanente de Justice
internationale « l’ensemble du cas », il ne trouverait, de la part
du Gouvernement espagnol, qu’acquiescement et facilités, ce
Gouvernement étant toujours favorable à une solution juridique.

Le 18 janvier, le ministre des Affaires étrangères de Belgique
déclara que, selon la manière de voir de son Gouvernement, la
responsabilité du Gouvernement espagnol était dès à présent
engagée, ne ftit-ce que du fait qu’un mois après la mort du baron
Jacques de Borchgrave, ce Gouvernement n’avait pas procédé
effectivement à la recherche des coupables, « ce qui constituait
évidemment un déni de justice ». Il exprima l’espoir que l’indem-
nité réclamée serait versée immédiatement, sans attendre le
résultat de l'enquête, ajoutant que le Gouvernement espagnol,
en répondant à cette attente, éviterait, sur ce point important,
la persistance d’un différend qui aurait des répercussions sérieuses.
sur les relations entre les deux Etats.

Le Gouvernement espagnol répondit le 26 janvier. Il exprima.
l'opinion que, sur trois des quatre points visés par sa note du
14 janvier, le Gouvernement belge avait obtenu satisfaction.
Sur le quatrième, à savoir la remise d’une somme d'argent, le.
Gouvernement espagnol se déclarait prêt à accepter l’une des.
deux solutions suivantes : 1) soumettre le cas à la Cour; ou
bien 2) discuter au sujet d’un versement à effectuer en consi-
dération de motifs d’ordre purement moral. Se référant à la
note belge du 18 janvier et à la fixation arbitraire de la somme
demandée, le Gouvernement espagnol rappelait sa note du 14 jan-
vier et, au lieu d’attendre l'initiative du Gouvernement belge,
l'invitait, dès ce moment, à soumettre le cas à la Cour.

Postérieurement au 26 janvier, les ministres des Affaires étran-
gères de Belgique et d’Espagne eurent un entretien en France, à
Saint-Quentin, à la suite duquel l'ambassadeur d’Espagne à.
Bruxelles, se référant à sa communication du 26 janvier, adressa
au ministre des Affaires étrangères de Belgique une nouvelle note,
en date du ret février, expliquant qu’en invoquant la juridic-.
tion de la Cour, le Gouvernement espagnol aspirait, non pas à.
la solution d’un « problème économique », mais à une décision
sur ses « obligations juridiques en relation avec l'affaire de-
Borchgrave»; que l'Espagne défendait « sa raison et non son:

12
167 , A/B 72. — AFFAIRE BORCHGRAVE

intérêt» et qu'elle désirait exposer clairement les motifs qui
inspiraient sa conduite. La proposition tendant à porter le
cas devant la Cour était donc maintenue, et l’on rappela que les
deux États avaient contracté des obligations, non seulement
à raison des déclarations faites par eux en vertu de l’article 36,
alinéa 2, du Statut de la Court, mais aussi en vertu du Traité
conclu entre les deux Etats le 19 juillet 1927 2 ; une fois l'entente
établie sur ce point, l'Espagne paierait immédiatement le mon-
tant d’un million de francs qui était réclamé.

A la date du 4 février, le Gouvernement belge répondit que
la note espagnole du 1er février, jointe aux déclarations insérées
dans la note espagnole du 14 janvier, permettait de considérer
que les négociations poursuivies avaient abouti à une solution
acceptable de part et d'autre; le Gouvernement belge, dont
l'intention avait été de saisir la Cour, par voie de requête uni-
latérale, du différend touchant la responsabilité du Gouverne-
ment espagnol, acceptait de porter d’un commun accord le cas
devant la Cour; il prenait acte de ce que, une entente étant
acquise sur ce point, le Gouvernement espagnol effectuerait
immédiatement le versement d’un million de francs.

Vint ensuite la signature du compromis à la date du 20 février,
et le paiement de la somme fixée fut effectué.

*%

De cette analyse des notes échangées entre les Parties, il ne
peut se dégager qu’une conclusion. L'accord réalisé au cours
de la correspondance visait la question générale de la respon-
sabilité juridique du Gouvernement espagnol, tant à raison du
fait de la mort du baron Jacques de Borchgrave que des
mesures prises après le décès pour rechercher et punir les cou-
pables. Dès le 30 décembre, le Gouvernement belge a insisté
sur la nécessité d’une prompte enquête ; à partir du 5 janvier,
il s’est plaint d’un retard; à partir du 7 janvier, il a soutenu
que la responsabilité du Gouvernement espagnol était engagée,
et il a persisté a réclamer une indemnité sur la base d’une
responsabilité juridique ; si, au début, c’était le fait de la mort
du baron Jacques de Borchgrave qui fut considéré comme la base
de la responsabilité alléguée, il est clair, aprés le reproche de
déni de justice qui figure dans la note belge du 18 janvier,
que la prétention visait une base plus large ; et l’allégation de
déni de justice ne fut, en aucune manière, abandonnée dans
la note belge du 4 février. De son côté, le Gouvernement
espagnol opposa à l'attitude de la Belgique la dénégation persis-
tante d’une responsabilité juridique quelconque; ses propo-

 

 

1 Publications. de la Cour, Série D, n° 6, pp. 39, 43.
2 Publications de la Cour, Série D, n° 6, p. 232; Recueil des Traités de
la Société des Nations, vol. LXXX, p. 17 (n° 1820).

13
168 A/B 72. — AFFAIRE BORCHGRAVE

sitions réitérées, tendant à porter devant la Cour, dès le 14 janvier
« l’ensemble du cas » et plus tard « le cas », furent opposées
à l’insistance avec laquelle le Gouvernement belge soulignait
la responsabilité juridique et réclamait une indemnité en faveur
des ayants droit. S’il pouvait y avoir un doute sur ce point,
ce doute serait complètement dissipé par la note espagnole du
ret février, ci-dessus analysée. L’entente réalisée au cours de
la correspondance avait clairement trait, en partie, à l’examen
par la Cour de la prétendue insuffisance des mesures adoptées
par le Gouvernement espagnol après la mort du baron Jacques
de Borchgrave.

Cette entente trouva fidèlement son expression dans le com-
promis du 20 février, qui ne permet pas de soutenir que la
base juridique de la responsabilité sur laquelle la Cour est
appelée à se prononcer ne puisse être recherchée dans un
prétendu manque de diligence du Gouvernement espagnol dans
la recherche et la punition des coupables.

Cette conclusion, quant à la portée du compromis, ne
saurait non plus être modifiée par une interprétation donnée
à ses dispositions par les Parties postérieurement à la date
de la signature. Il est sans importance à cet égard que le
Gouvernement belge continua, après sa note du 4 février
et même après le 20 février, à insister pour hater l'enquête
et que, à la date du 14 mai, pour protester contre le retard
allégué, il renonca à collaborer désormais à l’enquéte. Par
contre, on peut être frappé du fait que, dans sa note du
25 mai, le Gouvernement espagnol déclara qu’à ce stade de la
procédure la voie diplomatique n'était pas la voie appropriée
pour discuter l'attitude adoptée par lui à l’égard de l'enquête
et déplora très vivement la protestation élevée par le Gouver-
nement belge, dans sa note du 14 mai, alors que l'affaire
se trouvait depuis longtemps déjà formellement soumise à la
juridiction de la Cour. La position prise par le Gouvernement
espagnol après la signature du compromis tend ainsi à confirmer
l'interprétation à donner aux dispositions de cet instrument.

Le développement de la contestation entre les Parties « à
propos » de la mort du baron Jacques de Borchgrave et l’entente
réalisée dans les notes échangées aux fins de la soumission du
différend à la Cour amènent à la conclusion que le compromis
du 20 février a donné à la Cour compétence pour examiner la
seconde conclusion du Mémoire du Gouvernement belge, relative
au prétendu manque de diligence du Gouvernement espagnol
dans la recherche et la poursuite des coupables.

14
169 A/B 72. — AFFAIRE BORCHGRAVE

IL.

La seconde exception préliminaire soulevée par le Gouver-
nement espagnol a trait à la recevabilité des deux conclusions
du Mémoire du Gouvernement belge. Le Gouvernement espagnol
soutient, aussi bien quant à la première que quant à la seconde de
ces conclusions concernant la responsabilité imputée au Gou-
vernement espagnol, que celles-ci ne seraient pas recevables,
du fait que n’ont pas été épuisés les recours de droit intérieur
espagnol. Dans ses observations afférentes à cette exception,
le Gouvernement belge demande à la Cour de dire que cette
exception elle-même n'est pas recevable, subsidiairement qu'elle
est non fondée, et plus subsidiairement encore que l'exception
sera jointe au fond.

Au cours des débats oraux, le 18 octobre 1937, l'avocat du
Gouvernement espagnol a déclaré renoncer a ce que la seconde
exception du Gouvernement espagnol « soit traitée comme pré-
liminaire dans Ja procédure» et a demandé a la Cour « que
ladite exception soit jointe au fond de l'affaire». D’autre part,
à Vissue de son exposé oral, le 20 octobre 1937, l’avocat du
Gouvernement espagnol a demandé a la Cour « que la deuxiéme
exception de notre demande du mois de juin soit jointe au
fond de l'affaire et en conséquence que, sans la résoudre dès à pré-
sent, elle soit différée jusqu'au jugement sur le fond ». Sur une
interrogation du Président, l'avocat du Gouvernement espagnol
a confirmé qu'il retirait la seconde exception en tant qu’excep-
tion préliminaire, mais qu'il la maintenait comme moyen de
défense pour qu’elle soit jointe au fond et que la Cour puisse
se prononcer sur elle à ce moment. — Les conclusions belges
relatives à ladite exception ont été expressément maintenues.

De ce qui précède, il résulte: 1° une renonciation expresse
du Gouvernement espagnol à présenter sa seconde exception en
tant qu’exception préliminaire ; 2° une demande de joindre au
fond ladite exception.

La Cour doit donc prendre acte des déclarations faites par
l'avocat espagnol et constater que la seconde exception préli-
minaire a été retirée en tant qu’exception préliminaire d’irrece-
vabilité des conclusions du Mémoire belge du 15 mai 1937.
Dans ces conditions, il n’y a pas lieu de statuer sur les conclu-
sions belges à l'égard de cette exception.

Conformément à l'article 62, alinéa 5, du Règlement, la
jonction au fond n’est possible que pour les exceptions dont la
Cour est saisie. Le retrait de l'exception préliminaire n'a rien
laissé subsister comme telle que l’on puisse joindre au fond.

La Cour tient à observer que la présente procédure est limi-
tée à l'examen des exceptions préliminaires, et il n'entre pas

15
170 A/B 72. — AFFAIRE BORCHGRAVE

dans les attributions de la Cour, lorsqu'elle statue à leur sujet,
de s’occuper de questions touchant au fond de l'affaire. Tout
moyen de défense au fond, éventuellement invoqué au nom du
Gouvernement espagnol, devra être présenté régulièrement au
cours de la procédure sur le fond.

PAR CES MOTIFS,

La Cour,

à l’unanimité,

1) Rejette la première exception préliminaire par laquelle le
Gouvernement espagnol a demandé à la Cour de dire qu’elle
n'était pas compétente pour connaître de la seconde conclu-
sion énoncée dans le Mémoire du Gouvernement belge déposé
le 15 mai 1937 au Greffe de la Cour — conclusion visant le
prétendu manque de diligence du Gouvernement espagnol dans

la recherche et la poursuite des coupables — ni pour statuer
sur cette conclusion.

2) Prend acte du retrait de la seconde exception préliminaire
soulevée dans le Mémoire du Gouvernement espagnol déposé
le 29 juin 1937 au Greffe de la Cour — exception visant le
prétendu défaut d’épuisement des voies de recours offertes par
le droit interne espagnol.

Dit qu'il sera pourvu par voie d'ordonnance, jointe au
2 A x P * P ya : . : J
résent arrêt, à la fixation des délais impartis aux deux Par-
; © pé
ties en cause pour la poursuite de la procédure.

Le présent arrét a été rédigé en francais et en anglais conformé-
ment aux dispositions de l’article 39, alinéa 2, du Statut de la
Cour, le texte anglais faisant foi.

Fait au Palais de la Paix, à La Haye, le six novembre mil
neuf cent trente-sept, en trois exemplaires, dont l’un restera
déposé aux archives de la Cour, et dont les autres seront trans-
mis respectivement au Gouvernement du Royaume de Belgique
et au Gouvernement de la République espagnole.

Le Président de la Cour:
(Signé) J. G. GUERRERO.

Le Greffier de la Cour:

(Signé) J. LOPEZ OLIVAN.
16
171 A/B 72. — AFFAIRE BORCHGRAVE

M. ALTAMIRA, juge, tout en admettant le dispositif du présent
arrêt, déclare ne pas être d'accord avet les motifs sur lesquels
la Cour se base pour en déduire le numéro 1° de ce dispositif.

(Paraphé) J. G. G.

(Paraphé) J. L. O.

17
